     Case 4:18-cv-00139-AW-CAS Document 253 Filed 07/23/19 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


DONNY PHILLIPS,
             Plaintiff,
v.                                                 Case No. 4:18-cv-139-AW-CAS
MARK S. INCH, et al.,
          Defendants.
_______________________________/

                      ORDER EXTENDING DEADLINES

      The parties have jointly moved to extend certain deadlines. ECF No. 246. The

motion is GRANTED IN PART. The deadline for completion of discovery is

extended until August 30, 2019. The deadline for dispositive motions is extended

until September 20, 2019. Defendants Franklin, Cort, and Plisken are granted a ten-

day extension for their responses to Plaintiff’s discovery requests.

      SO ORDERED on July 23, 2019.

                                       /s/ Allen Winsor
                                       United States District Judge
